776 F.2d 115
Medicare&Medicaid Gu 34,999DESOTO GENERAL HOSPITAL, et al., Plaintiffs-Appellees,v.Margaret M. HECKLER, Secretary of Health & Human Services,et al., Defendants-Appellants.
No. 84-3577.
United States Court of Appeals,Fifth Circuit.
Nov. 7, 1985.

Stanford O. Bardwell, U.S. Atty., Joseph G. Simmons, Asst. U.S. Atty., Baton Rouge, La., Barbara C. Biddle, Anthony J. Steinmeyer, U.S. Dept. of Justice, Washington, D.C., Jeanne Schulte Scott, Arlington, Va., for defendants-appellants.
Ronald L. Roland, Ricardo M. Guevara, Baton Rouge, La., Powers, Pyles, Sutter & O'Hare, Ronald N. Sutter, Washington, D.C., for plaintiff-appellees.
Joseph E. Casson, Thomas H. Brock, Beverly P. Jennison, Washington, D.C., for amicus-Brentwood Hosp.
Appeal from the United States District Court for the Middle District of Louisiana; Frank J. Polozola, District Judge, Presiding.
ON PETITION FOR REHEARING WITH SUGGESTION FOR REHEARING EN BANC
Before GARZA, POLITZ, and DAVIS, Circuit Judges.
OPINION
PER CURIAM:


1
DeSoto General Hospital and the other plaintiffs-appellees seek a rehearing, with a suggestion for rehearing en banc, of our modification on rehearing, 766 F.2d 186 (5th Cir.1985) of our original opinion, 766 F.2d 182 (5th Cir.1985).  Appellees contend that we erred by modifying on rehearing the remedy ordered in the original opinion.  We find the argument of appellees persuasive.  Accordingly, we grant panel rehearing, vacate the opinion on rehearing, and reinstate the original opinion in full.  This grant of panel rehearing moots the suggestion for rehearing en banc.


2
REHEARING GRANTED, OPINION ON REHEARING VACATED, ORIGINAL OPINION REINSTATED.